Citation Nr: 1755741	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-15 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970 in the United States Army.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In July 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference hearing.  A copy of the hearing transcript is of record and has been reviewed.  

In July 2017, the Veteran submitted new evidence and waived initial RO consideration of this new evidence.  Thus, the Board will proceed to review and decide the claims with respect to the issues now on appeal.


FINDINGS OF FACT

The evidence is at least in equipoise that the Veteran's currently diagnosed obstructive sleep apnea is proximately caused by or aggravated by his service-connected Diabetes Mellitus, Type II. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Given the favorable outcome of this award of service connection for obstructive sleep apnea, no prejudice to the Veteran could result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Further, as noted in the introduction, the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2017) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the notice requirements under Bryant were effectively satisfied during the hearing.  Additionally, the Veteran has not asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.   

II.  Service Connection Claim for Obstructive Sleep Apnea

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Sleep apnea is not considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

However, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The record shows that the Veteran was diagnosed with obstructive sleep apnea in January 2011 at VA via a sleep study.  

The Veteran contends that his current sleep apnea is proximately due to or  aggravated by his service-connected diabetes mellitus, type 2.

There are several medical opinions of record addressing this matter.  First, the Veteran submitted a February 2011 letter from his then-treating VA physician, who is a Board-certified Internist.  The VA physician reported that the Veteran was diagnosed with obstructive sleep apnea in December 2010, approximately five years after being diagnosed with diabetes mellitus.  Further, the VA physician reported, after reviewing medical literature on PubMed, new medical studies suggest that there is a higher incidence of obstructive sleep apnea associated with people who are also diagnosed with diabetes mellitus.  The VA physician concluded that it was at least as likely as not that the Veteran's obstructive sleep apnea was etiologically related to the diabetes mellitus.  The Board finds this opinion to be probative and assigns it high evidentiary weight.  As the Veteran's treating clinician, this VA physician was familiar with the Veteran's medical history and symptomatology, despite not noting whether the claims file had been considered in the final conclusion.  

The Veteran submitted a second letter, dated June 2012, from a second VA physician, a medical doctor of Internal Medicine.  As the Veteran's treating clinician at that time, this VA physician was also familiar with the Veteran's medical history and symptomatology.  The VA physician opined that it was more likely than not that the Veteran's sleep apnea was secondary to the Veteran's service-connected diabetes mellitus.  To support this opinion, the VA physician noted that the Veteran's sleep apnea was diagnosed five years after the diagnosis of the diabetes mellitus and noted that current literature confirms there is a strong link between the two conditions.  This medical opinion is based on familiarity with the Veteran and his medical history and a review of the medical literature, although the source of that literature is unnamed in the record.  Therefore, the Board finds this medical opinion to be probative and assigns it high weight.  

Additionally the Veteran submitted articles from a medical website and an internet blog written by a disability attorney.  Both of these sources discuss the potential link between diabetes mellitus and sleep apnea.  However, the Board finds these articles are less probative of the issue.  First, the medical website article indicates that there is a correlative link between the two conditions.  However, the medical website focuses on how obstructive sleep apnea and poor sleep affects hormone levels which then affects diabetes mellitus and insulin resistance.  This evidence shows that obstructive sleep apnea can aggravate diabetes mellitus, but does not discuss how diabetes mellitus can proximately cause or aggravate obstructive sleep apnea.  Additionally, this article does not address this Veteran specifically, but only the two conditions generally.  In this case, this article is of little probative value because it lacks a rationale for the supposition that the Veteran's sleep apnea is proximately caused or aggravated by the diabetes mellitus.  

Similarly, the internet blog written by a disability attorney concludes that obstructive sleep apnea can cause by diabetes.  The blogger quotes the American Academy of Sleep Medicine to support this conclusion.  The blogger also cites to a medical article in the American Journal of Epidemiology.  Both of these medical sources discuss how obstructive sleep apnea might increase the risk for diabetes mellitus by triggering a metabolic process involving insulin action and glucose regulation.  However, neither the summary of these articles nor the blog discusses how diabetes mellitus proximately causes or aggravates obstructive sleep apnea.  The internet blog is of little probative value because it is not written by a medical clinician, and it lacks a rationale for the supposition that the Veteran's sleep apnea is proximately caused or aggravated by the diabetes mellitus.  

Further, the Veteran submitted two prior Board decisions which granted service connection for obstructive sleep apnea secondary to diabetes mellitus.  Although prior Board decisions may be considered in a case to the extent that they reasonably relate to the case, the Board notes that prior Board decisions are not precedential or binding.  See 38 C.F.R. § 20.1303 (2017).  Therefore, the Board finds that the prior Board decisions on their face have no probative weight in the current appeal, as it was based on a different evidentiary record.  

However, one of the Veteran's intentions in submitting these Board decisions was to clarify his contentions on how obstructive sleep apnea is proximately caused or aggravated by the diabetes mellitus.  See July 2017 hearing transcript.  Specifically, the Veteran clarified that, like the veterans in the prior Board decisions submitted, the service-connected diabetes mellitus caused him to gain weight and the weight gain has proximately caused or aggravated the obstructive sleep apnea.  This contention is supported by the medical and other evidence of record.  In October 2005 when he was diagnosed with diabetes mellitus, the Veteran's weight was recorded as 196 pounds.  When he was diagnosed with obstructive sleep apnea in January 2011, the Veteran's weight was recorded as 100.3 kilograms (221.12 pounds) and his body mass index was recorded as 32.7 percent.  Additionally as discussed above, the Veteran has provided a medical internet article and internet blog that both discuss the relationship between obesity and sleep apnea and obesity and diabetes mellitus.  

The Veteran was afforded a VA examination regarding this claim in March 2011.  The VA examiner reviewed the Veteran's claims file and medical literature and opined that the Veteran's sleep apnea was less likely caused by the diabetes mellitus.  The examiner noted that while there was an association between obstructive sleep apnea and diabetes mellitus, diabetes mellitus does not cause obstructive sleep apnea.  The examiner opined that the two conditions are associated because they have risk factors in common, including obesity.  However, this medical opinion does not address whether the Veteran's service-connected diabetes mellitus aggravated the Veteran's sleep apnea, nor does it discuss how the Veteran's diabetes has affected his weight and the relationship that may have with the obstructive sleep apnea.  As such, it does not address all pertinent criteria for the Veteran's claim and is not sufficient.  Additionally, the March 2011 medical opinion is not sufficient because a large portion of the opinion is speculative in nature and does not address this Veteran specifically.  Thus, the Board finds this examination to be less probative and assigns it low weight.  

Therefore, the Board finds the February 2011 and March 2012 VA physician's letters providing a link between the Veteran's obstructive sleep apnea and diabetes mellitus, combined with the submitted medical literature, to be the most probative competent evidence of record.  

On the facts of this particular case, the Board finds the evidence is at least in equipoise as to whether or not the Veteran's obstructive sleep apnea is proximately caused by or aggravated by the service-connected diabetes mellitus.  Thus, the Board resolves reasonable doubt in favor of the Veteran and entitlement to service connection for obstructive sleep apnea is granted.  38 U.S.C.A. § 5107 (b).  


ORDER

Entitlement to service connection for obstructive sleep apnea, as secondary to diabetes mellitus type 2, is granted.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


